 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY C. HAMPTON,                                   No. 2: 19-cv-1660 WBS KJN P
12                          Plaintiff,
13            v.                                         ORDER
14    ALKIRE, et al.,
15                          Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On March 31, 2020, this action was dismissed pursuant to Federal Rule of

19   Civil Procedure 41(a). (ECF No. 55.)

20          On May 17, 2021, plaintiff filed a letter containing allegations regarding his safety and

21   mental health at California State Prison-Los Angeles County, where plaintiff is now incarcerated.

22   (ECF No. 36.) The instant action proceeded on claims against defendants employed at High

23   Desert State Prison.

24          Good cause appearing, the Clerk of the Court is directed to open a new action with

25   plaintiff’s May 17, 2021 letter and transfer this new action to the United States District Court for

26   the Central District Court of California, where venue is appropriate. See 18 U.S.C. § 1391(b); 28

27   U.S.C. § 1406(a) (in the interest of justice, a federal court may transfer a complaint filed in the

28   wrong district to the correct district); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.   The Clerk of the Court is directed to open a new action with plaintiff’s May 17, 2021

 3              letter;

 4         2. The Clerk of the Court is directed to file the instant order in the new action;

 5         3. The Clerk of the Court is directed to transfer the new action to the United States

 6              District Court for the Central District of California.

 7   Dated: May 19, 2021

 8

 9

10

11
     Hamp1660.tra
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
